Mangano, J.
(concurring in part and dissenting in part). Although I concur in the decision insofar as it affirms the granting of a stay of arbitration, in light of our recent decisions in Board of Educ. v Miller Place Teachers Assn. (70 AD2d 944) and Board of Educ. v New York State United Teachers (71 AD2d 846), I would nevertheless grant appellant permission to file a demand for arbitration based upon proper papers.
The demand as it appears in the record before us is insufficient. The mere listing of article and section number of a collective bargaining agreement accompanied by an assertion that "serious violations of the Agreement of a procedural and substantive nature have arisen”, without more, does not suffice to indicate how or in what manner these provisions are alleged to have been violated.
I dissent from that part of the decision which determines that the matter sought to be arbitrated is not arbitrable. The state of the record before us does not lend itself to a determination of whether the dispute in this matter is of an arbitrable nature.
The provisions (art XVII, par B) of the collective bargaining agreement merely set forth certain procedures that the board has agreed to follow when a vacancy occurs in the school district, viz., the superintendent will promptly notify the federation of a vacancy, each applicant on the staff will receive an interview, and the vacancy will be filled on the basis of the experience, competency and qualifications of the applicant, length of service in the district, and other relevant factors.
The grievant has alleged that the Board failed to follow *58these procedures.* The majority holds that the "value judgments” encompassed in paragraph B of article XVII are anything but procedural. I disagree. The question of whether these agreed upon criteria were in fact employed in making the determination as to who is hired is purely a matter of procedure. It should be for the arbitrator to determine whether the superintendent in fact employed these criteria in making his determination (see Matter of Cohoes City School Dist. v Cohoes Teachers Assn., 40 NY2d 774).
I agree with the majority insofar as they hold that the subjective determination of a given applicant’s qualifications is vested in the discretion of the superintendent. But I am convinced that the determination of whether these criteria were utilized is not a matter for the courts to decide.
For us to hold otherwise would render these contractual provisions a nullity, thus relieving the school board of its obligation to follow certain procedures in the filling of vacancies to which it had agreed in the collective bargaining agreement. It does not appear that the bargained for right to certain procedural guarantees is precluded by the Education Law (cf. Board of Educ. v Bellmore-Merrick United Secondary Teachers, 39 NY2d 167).
Mollen, P. J., and O’Connor, J., concur with Shapiro, J.; Mangano, J., concurs in part and dissents in part, with an opinion, in which Rabin, J., concurs.
Judgment of the Supreme Court, Westchester County, entered October 13, 1978, affirmed insofar as appealed from, with $50 costs and disbursements.